Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-25 are cancelled.  Claims 26-45 are pending.

Priority
This application is a 371 of PCT/EP2018/065168 06/08/2018.
Acknowledgment is made of applicant's claim for foreign priority based on application EP 17174916.1 06/08/2017.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 26-42) drawn to the method of increasing myelination, and the species theophylline and multiple sclerosis, in the reply filed on 11/24/20 is acknowledged.
Claims 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 26-42 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 26 is objected to because of the following informalities:  in lines 3 and 4 the claim recites “to an individual in thereof” which presumably is supposed to read “to an individual in need thereof” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method for increasing and/or promoting myelination comprising administering a therapeutically effective amount of an activator of histone deacetylase (HDAC) 1 or 2 such as the elected species theophylline.  Theophylline is a naturally occurring substance (see, for example, the attached Wikipedia entry) that is a common part of many people’s diets in an array of products including cocoa and chocolate.  The claims do nothing to attempt to exclude the use of, for example chocolate candies or drinks, so under a proper broadest reasonable interpretation analysis the instant claims can be seen as an attempt to patent the administration of a common food item which is based on a product of nature. This judicial exception is not integrated into a practical application because the administration is generically drawn to increasing or promoting myelination, which can take place in everyone, so the claimed patient population is everyone.  Even if, arguendo, the claims were somehow limited only to a clearly carved 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 34, 38, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites 
Claim 30 recites the broad recitation “demyelination and hypomyelination due to other diseases”, and the claim also recites “such as Acute disseminated encephalomyelitis, transverse myelitis, Leukodystrophy, Central pontine myelinolysis, Glioma” which is the narrower statement of the range/limitation. 
Claim 34 recites the broad recitation “increases expressions of HDACl and/or HDAC2 in cells”, and the claim also recites “in particular in cells selected from Schwann cells, other glia cells, and nerve cells” and “in particular oligodendrocytes” which is the narrower statement of the range/limitation. 
Claim 38 recites the broad recitation “activator is administered at the earliest 5 days after occurrence of the lesion”, and the claim also recites “preferably at the earliest 7 days after lesion” which is the narrower statement of the range/limitation. 
Claim 39 recites the broad recitation “nerve cells of the CNS after an attack to glia cells”, and the claim also recites “in particular oligodendrocytes” which is the narrower statement of the range/limitation. 
Claim 41 recites the broad recitation “wherein said wherein said anti-inflammatory agent and said activator are administered simultaneously and/or sequentially”, and the claim also recites “for example successively” which is the narrower statement of the range/limitation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Multiple Sclerosis Society study (Study will look at the impact of chocolate on MS; published Tuesday, 17 November 2015; retrieved from the web on 3/7/21), as evidenced by the Wikipedia entry for theophylline (retrieved from the web on 3/8/21, and further evidenced by Coe et al. (Shelly Coe et al., A randomised double-blind placebo-controlled feasibility trial of flavonoid-rich cocoa for fatigue in people with relapsing and remitting multiple sclerosis, J Neurol Neurosurg Psychiatry 2019;90:507–513. doi:10.1136/jnnp-2018-319496).

The Wikipedia entry for theophylline discloses that theophylline is found in cocoa and chocolate (related to instant claims 32-37; see, for example, the first paragraph and the whole document).  Thus, the Multiple Sclerosis Society study discloses the administration of the claimed species of active agent to the claimed species of patient population.
The Multiple Sclerosis Society study further discloses that the research was performed by Dr Shelly Coe.
Coe et al. is the publication of the clinical trial disclosed in the Multiple Sclerosis Society study.  Coe et al. evidences that the MS patients in the study had MS for more than a week, e.g. eligibility criteria include no relapse or sudden change in MS symptoms within the previous 3 months (i.e. at least 7 days after lesion; see, for example, Eligibility on pg. 508; related to instant claim 38) and were taking typical treatments for MS including glatiramer acetate, interferon beta, and dimethyl fumarate (see, for example, the attached supplemental material, and throughout the document; related to instant claims 40-42).  The instant claim limitation drawn to simultaneously and/or sequentially administering the multiple composition encompasses and reasonable timing of administration, so the general disclosure in the art is sufficient to meet this limitation.
Thus the study anticipates every active step of the instant claims and also anticipates the instantly claimed patient population, the limitations drawn to the resultant 
With respect to the limitations drawn to the specific resultant effects of the administration of the theophylline to the patients with MS; e.g. “increasing and/or promoting myelination”, “an activator of histone deacetylase (HDAC) 1 or 2 enzymatic activity and/or expression”, “for promoting remyelination and/or preventing demyelination”, “for accelerating regeneration of nerve cells of the peripheral nervous system (PNS) and/or of the central nervous system (CNS)”, “increases expressions of HDACl and/or HDAC2 in cells, in particular in cells selected from Schwann cells, other glia cells, in particular oligodendrocytes, and nerve cells”, etc., under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Further, “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, and the application to the identical patient population, the disclosed properties are necessarily present.  In re Spada, 911 .

Conclusion
Claims 1-25 are cancelled.  Claims 43-45 are withdrawn.  Claim 26 is objected to.  Claims 26-42 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627